Citation Nr: 0921548	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, continued a 
noncompensable evaluation for the Veteran's service-connected 
residuals of back strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to a compensable rating for the 
Veteran's service-connected residuals of a back strain.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill VA's statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The Veteran contends that her service-connected back 
disability warrants at a minimum, a 10 percent disability 
rating.  In a September 2005 personal statement, she 
explained that during her military service, she incurred 
injuries to the L-5 and S-1 areas of the spine.  The in-
service injuries were aggravated by additional injuries after 
discharge from service, which caused a total collapse of her 
vertebrae.  Since that time, the Veteran stated that she has 
been unable to perform physical work, and asserts that a 
compensable rating is warranted.  

Review of the record reveals that service connection for 
recurrent chronic low back pain was granted in a September 
1970 rating decision and assigned a 10 percent evaluation, 
effective August 1970.  The RO noted that service treatment 
records show a history of recurrent back pain during the 
Veteran's military service beginning in June 1968.  At a 
medical evaluation board examination in July 1970, the 
Veteran was diagnosed with transitional vertebra, L5, and 
spina bifida, S1, existing prior to service, and recurrent 
chronic low back pain, incurred in the line of duty.  
Subsequently, November 1970 VA examination results reflected 
no objective findings of a back strain.  As such, in a 
February 1971 rating decision, the RO decreased the 
evaluation to 0 percent disabling, effective May 1971.  

After discharge from service, the Veteran worked at a plywood 
mill.  In March 1988, she injured her back after pushing a 
pile of plywood with her feet.  She continued to work after 
the incident but had increasing pain in her low back.  A 
diskectomy at L3-4, L4-5, and L5-S1 was performed in January 
1989.  Private treatment records reported good symptom relief 
for three months after the surgery, but she had a recurrence 
of her symptoms, which resulted in a laminectomy diskectomy 
on the right side at L3-4 being performed in June 1989.  Once 
again, the Veteran had significant improvement of most of her 
symptoms; however, the pain, numbness, and increased weakness 
returned in October 1989.  A full evaluation with discograms 
was performed in June 1991, and an extensive lumbar anterior-
posterior fusion with instrumentation was performed in 
September 1991, followed by subsequent removal of screws in 
July 1992.  

Since that time, the Veteran reports suffering from constant 
low back pain, radiating to her hips and feet.  In February 
2005 and July 2006, the Veteran was afforded VA examinations 
through QTC Medical Services (QTC).  Range of motion testing 
of the thoracolumbar spine at the February 2005 examination 
revealed flexion to 75 degrees, extension to 0 degrees, right 
lateral flexion to 25 degrees, left lateral flexion to 20 
degrees, right rotation to 25 degrees, and left rotation to 
25 degrees.  The Veteran's service-connected back disability 
had worsened by the July 2006 QTC examination as range of 
motion testing reflected flexion to 20 degrees, extension to 
15 degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 20 degrees, right rotation to 20 degrees, and left 
rotation to 20 degrees.  The VA examiner changed the 
established diagnosis of low back strain to status post 
surgery of L4-S1, bilateral bone fusion and graft, 
decompression, and laminectomy.  He opined that the Veteran's 
current back condition is "not related to her military 
service[-]connected residuals of low back strain."  

The Veteran's service-connected back disability is currently 
rated under Diagnostic Code 5237.  The General Rating Formula 
for Diseases and Injuries of the Spine provides for 
assignment of a 40 percent evaluation for unfavorable 
ankylosis of the spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.  Based upon the July 
2006 range of motion findings, the Veteran's service-
connected back disability would warrant a 40 percent 
disability evaluation under the general rating formula; 
however, as previously mentioned, the examiner concluded that 
her current back disability was not related to her service-
connected residuals of low back strain.  Such conclusion 
would preclude an award of an increased rating here.  
However, the Board finds that 
the examiner was not sufficiently definitive, and failed to 
provide a clear rationale in support of his opinion.  The 
Board is unclear as to whether manifestations of the 
Veteran's current back disability may be dissociated from, or 
are part and parcel of, the service-connected residuals of a 
back strain.  

In light of the above, the Board finds that an additional 
review of the record by the VA examiner is necessary in order 
to clarify exactly which symptomatology is attributable to 
the service-connected lumbar strain versus the disk disease 
incurred in a post-service occupational accident.

Accordingly, the case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met.  

2.  Contact the examiner who conducted 
the July 2006 QTC examination and have 
him distinguish between symptoms related 
to the Veteran's service-connected 
residuals of a back strain and her 
nonservice-connected status post surgery 
of L4-S1, bilateral bone fusion and 
graft, decompression, and laminectomy.  
He should also identify any overlapping 
symptomatology that may be attributable 
to both disorders.  The examiner should 
also provide a clear rationale for the 
conclusion reached and cite the evidence 
relied upon or rejected in forming an 
opinion.  If the physician cannot respond 
without resorting to speculation, he 
should so indicate this and explain the 
reason why an opinion would be 
speculative.  The claims file must be 
reviewed in conjunction with the opinion, 
and the examiner's report should indicate 
that such review occurred.  Moreover, if 
the examiner from July 2006 is no longer 
available to respond to this inquiry, 
then another comparably qualified 
examiner may answer in his place.  

3.  Thereafter, readjudicate the 
Veteran's claim for entitlement to a 
compensable rating for residuals of a 
back strain.  If the claim remains 
denied, the Veteran and her 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




